DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of  Group I, claims 1-9 and 14-20 and species III, figure 11 wherein claims 1-2, 4-6, 8, 14, 16 and 20 in the reply filed on 05/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7, 9-13, 15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.
Claims 1-20 are currently pending in this application with claims 3, 7, 9-13, 15 and 17-19 being withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dojan et al. (US 8,657,979). With respect to claims1-2, 4-6, 8, 14, 16 and 20, Dojan et al. discloses a shoe (10, see figures 1, 24) comprising: an upper (11); and a sole (13, see figures 1, 24, etc.) located below the upper (see figure 11), the sole including: a midsole (20) covering a lower surface of the upper (see figures 1 & 9A-B), the midsole having an external surface having a facing region (21) facing the upper and a non-facing region (22, 23, 24) excluding the facing region; and an additional sole (40) material covering a portion of the non-facing region (see figures 2-3), the midsole being provided with a notch (the region in which element 40 fits with element 30, see figure 16) configured as a groove reaching both the facing region and the non-facing region, the additional sole material (40) having a body portion stuck to the non-facing region (lateral and medial sides, see figure 16), a bonding portion stuck to both the upper (11) and the midsole (20) to bond the upper and the midsole together (at least surface 41, see figure 16), and an embedded portion embedded in the notch of the midsole (46), the body portion and the bonding portion being connected together via the embedded portion and integrated together such that the body portion and the bonding portion are spaced from each other in a thickness-wise direction of the midsole (elements 46 extend away and downwards, i.e. in a thickness-wise direction, from surface 41, see figure 16); wherein the bonding portion (upper portion 41, see figures 7-9B) includes a surrounding portion (lateral and medial sides of the upper portion 41, see figure 10) provided so as to surround the shoe along a periphery of a boundary portion between the upper and the midsole; wherein the sole (13, see figures 1-5 & 24) includes a front foot portion supporting a ball of a foot, a middle foot portion supporting an arch of the foot, and a rear foot portion supporting a heel of the foot, and the embedded portion (connecting portion 43, bridges 46, see figure 16) includes a portion provided at the middle foot portion configured as an inclined plate (connecting portions 43 exhibit a forwardly-inclined configuration); wherein the additional sole material (41, 42, 43 & 14) includes a reinforcing portion (cup-like structure 48, see figure 19) that covers a lower end of a side surface of the upper to reinforce the upper;  wherein the additional sole material is an outsole (see figure 1 & 24), and the body portion (outsole layer 14) is stuck to a lower surface of the midsole (outsole 14 is secured to a lower surface of midsole 30 and is formed of a durable, wear-resistant material suitable for engaging the ground) to configure a tread (outsole 14 that provides both abrasion-resistance and traction, see column 18, lines 18-32); wherein the notch (bladder 30 defines a first recess 51, a second recess 52, and a plurality of third recesses 53) is configured as a groove (see column 10, lines 4-17) provided at a peripheral surface of the midsole and accordingly the embedded portion is exposed at the peripheral surface of the midsole, and the midsole(30) thus has the peripheral surface exposed at a portion other than that provided with the embedded portion (see figures 1, 7-8, 16-17, 20).
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
The applicant focuses on one paragraph of the submitted claim 1, i.e. "the additional sole material having a body portion stuck to the non-facing region, a bonding portion stuck to both the upper and the midsole to bond the upper and the midsole together, and an embedded portion embedded in the notch of the midsole".
However, the reasoning presented diverges from what is disclosed (and is taken into account) and veers towards how the applicant prefers the interpretation to be. In particular the "bonding portion" should be seen as "in direct contact and stuck to both the midsole and the upper".
Even if this particular interpretation were to be the only one, it is observed in, at least, fig.9G and fig.16. The "bonding portion" would be element 46 or the sides of structure 40 and it is clear that this "additional sole material" is in contact with both the midsole 20 and the upper 11 and is adhered to both these components of the article of footwear.
It is also apparent from the reasoning presented that the Applicant wishes to consider the "additional sole material" as the bonding medium between the midsole and the upper. If this were to be the interpretation, then any adhesive layer disclosed in D1 would therefore fall under the disclosure of "additional sole material".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with midsoles having notches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
11/28/2022